Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of claims 1-5, 11-15 is allowable over the prior art of record because all prior arts fail to teach or suggest a synchronization method or apparatus, comprising:   sending, by a first device, a first packet to an access device, wherein the first packet carries first timestamp information, wherein the first timestamp information is a moment in an Ethernet network at which the first device sends the first packet; determining second timestamp information, wherein the second timestamp information is a moment in a mobile network at which the first device sends the first packet; receiving, by the first device, a second packet from the access device, wherein the second packet carries third timestamp information and fourth timestamp information, wherein the third timestamp information is a moment in the mobile network at which a second device receives a third packet from the access device in response to the first packet, wherein the fourth timestamp information is a moment in the mobile network at which the second device sends a fourth packet to the access device, and wherein the second packet is sent by the access device to the first device in response to the fourth packet; determining, by the first device, fifth timestamp information and sixth timestamp information, wherein the fifth timestamp information is a moment in the Ethernet network at which the first device receives the second packet, and wherein the sixth timestamp information is a moment in the mobile network at which the first device receives the second packet; determining, by the first device, seventh timestamp information based on the second timestamp information, the third timestamp information, the fourth timestamp information, the fifth timestamp information, and the sixth timestamp information; and forwarding, by the first device, the seventh timestamp information to the second device via the access device, wherein a clock of the second device is synchronized with a clock of the first device based on the seventh timestamp information, wherein the first device is a user plane network element and the second device is a terminal device, or the first device is a terminal device and the second device is a user plane network element.
 	The subject matter of claims 6-10, 16-20 is allowable over the prior art of record because all prior arts fail to teach or suggest a synchronization method or apparatus, comprising: receiving, by a second device, a third packet from an access device, wherein the third packet carries first timestamp information indicating a moment in an Ethernet network at which a first device sends a first packet, wherein the third packet is sent by the access device in response to the first packet, and wherein the first device is a user plane network element and the second device is a terminal device, or the first device is a terminal device 3 and the second device is a user plane network element; determining, by the second device, third timestamp information and eighth timestamp information, wherein the third timestamp information is a moment in a mobile network at which the second device receives the third packet, and wherein the eighth timestamp information is a moment that is in the Ethernet network at which the second device receives the third packet; sending, by the second device, a fourth packet to the access device, wherein the fourth packet carries the third timestamp information and fourth timestamp information, and wherein the fourth timestamp information is a moment in the mobile network at which the second device sends the fourth packet to the access device; determining, by the second device, ninth timestamp information, wherein the ninth timestamp information is a moment in the Ethernet network at which the second device sends the fourth packet to the access device; receiving, by the second device, seventh timestamp information from the access device, wherein a clock of the second device is synchronized with a clock of the first device based on the seventh timestamp information; and determining, by the second device, a time offset between the first device and the second device based on the first timestamp information, the eighth timestamp information, the ninth timestamp information, and the seventh timestamp information; and performing time synchronization based on the time offset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465